UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                      Before
                     SALUSSOLIA, SALADINO, and ALDYKIEWICZ
                             Appellate Military Judges

                             UNITED STATES, Appellee
                                         v.
                          Private E2 KELVIN D. PEEBLES
                           United States Army, Appellant

                                      ARMY 20170044

                            Headquarters, Fort Drum
                         S. Charles Neill, Military Judge
                  Colonel Peter R. Hayden, Staff Judge Advocate


For Appellant: Lieutenant Colonel Tiffany M. Chapman, JA; Major Todd W.
Simpson, JA; Captain Heather M. Martin, JA (on brief); Major Todd W. Simpson,
JA; Captain Heather M. Martin, JA (on reply brief).

For Appellee: Colonel Steven P. Haight, JA; Lieutenant Colonel Eric K. Stafford,
JA; Major Hannah E. Kaufman, JA; Captain Meredith M. Picard, JA (on brief).


                                         24 April 2019

                   ---------------------------------------------------------------
                   OPINION OF THE COURT ON RECONSIDERATION
                   ---------------------------------------------------------------

Per Curiam:

      In light of our superior court’s decision in United States v. McDonald,
__M.J.__, 2019 CAAF LEXIS 271 (C.A.A.F. 17 Apr. 2019), this court sua sponte
reconsiders its 10 January 2019 decision in this case. 1




1
 We have also reconsidered appellant’s three assigned errors and the matters
appellant personally asserted pursuant to United States v. Grostefon, 12 M.J. 431
(C.M.A. 1982), and determine they do not warrant discussion or relief.
PEEBLES—ARMY 20170044

                                   CONCLUSION

       For the reasoning set forth by our superior court in McDonald, the 10 January
2019 published opinion of this court, United States v. Peebles, 78 M.J. 658 (Army
Ct. Crim. App. 2019), is hereby VACATED.

       Pursuant to our reconsideration of the entire record, we hold the findings of
guilty and the sentence as approved by the convening authority correct in law and
fact. Accordingly, those findings of guilty and the sentence are AFFIRMED.

                                           FOR THE COURT:



                                           JOSEPH
                                           JOHN   P.P.TAITT
                                                       TALBERT
                                           Acting ClerkofofCourt
                                           Acting Clerk     Court




                                          2